DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-6 and 8-20, in the reply filed on March 17, 2021 is acknowledged.
4.	Claims 7 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-6 and 8-20 are examined on the merits.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  in line 2 of each claim, “comprising” should be “comprises”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 1, 4, 8, and 15 are indefinite because the phrase “treating diseases of disorders individually or jointly related to the metabolic syndrome” is unclear.  It is unclear what is meant by “jointly related.”  It is unclear if this phrase indicates that both a disease and disorder are present.  In addition, the metes and bounds of what diseases and disorders are encompassed by “related to metabolic syndrome” are unclear.  Furthermore, there is a lack of antecedent basis for “the metabolic syndrome” as recited in this phrase.
7.	Claim 4 is indefinite because the use of “Fractions” in this context makes it unclear if more than one fraction from acai berry seeds is required to meet this claim limitation.  In addition, the claim states “Fractions of an acai berry seed extract…obtained by extraction with a protic polar solvent.”  This phrase is confusing because it is unclear if the acai berry seed extract is obtained by extraction with the protic polar solvent or if the fraction is obtained by fractionating an extract with the protic polar solvent.  Clarification of the claim’s scope is needed.
8.	Claims 5 and 6 are indefinite because there is a lack of antecedent basis for “The fraction”.  Claim 4 requires “fractions” rather than a “fraction”.
9.	Claims 8 and 15 are indefinite because it is unclear what components are considered to be “major components” of the extract.  In addition, the multiple uses of “or” in this claim causes a lack of clarity.  The use of a Markush phrase is suggested to clarify which elements can be selected as alternatives.

11.	Claim 17 is indefinite because there is a lack of antecedent basis for “The food compositions” as recited in line 1.  This phrase should read “The food composition” to have proper antecedent basis.
12.	Claim 18 is indefinite because it is unclear what is meant by “mixtures with cereals in bulk”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claim(s) recite(s) extracts and fractions from acai berry seed.  The claims state that the extracts and fractions are obtained with a polar protic solvent and contain components such as procyandin B2, epicatechin, rutin, catechin, vicenine 2, vitexin, and chlorogenic acid.  Acai berry seeds are naturally occurring; thus, the claims are drawn to judicial exceptions.  A change in the ratio or amount of compounds to create an "extract” or a “fraction” from the seed does not transform the claims into an exemption of the “judicial exception” because  Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   The compounds which are present in the seed and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the seed.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, a claim to a solvent extract would tie up and monopolize a subset of compounds that are naturally present in the seed and are simply soluble in the selected solvent.  Thus, extraction of endogenous ingredients from acai berry does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds with a solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Claims 8-10 and 13-20 state that the extracts or fractions are in combination with an excipient, an biologically active additional agent, or a food substance.  Combining the extract with an excipient, an biologically active additional agent, or a food substance is not considered to render the extract patent eligible because an excipient, a biologically active additional agent, or a food substances can also be naturally occurring ingredients such as water (which would make a pharmaceutical), starch, cellulose, gums, cereal grain, juice (which would make a food or drink 
Claim 11 states that the extract is formulated as a solid, liquid, semisold, powder, granule, suspension, dispersion, microparticle, or nanoparticle.  These formulation can be formed by mixing the naturally occurring ingredients with naturally occurring carriers such as water or by drying the extract and are not considered to lend a structural distinction to this particular formulations.  Claim 11 also encompasses a paste, pill, tablet, capsule, lozenge, emulsion, liposome, micelle, or vesicle.  Claim 11 would overcome this rejection if the claims were limited to these formulations.  This is because these formulations have a markedly distinct structure from the naturally occurring ingredients.
Claim 18 states that the extract is formulated as a mixture with cereal, a shake, juice, soft drink, or nutraceutical.  These formulation can be formed by mixing the naturally occurring ingredients with naturally occurring carriers such as water, juice, cereal grains, or by drying the extract and are not considered to lend a structural distinction to this particular formulations.  Claim 18 also encompasses a cereal bar or ice cream.  Claim 18 would overcome this rejection if 
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melo (Food Chemistry (2016), vol. 213, pp. 440-449).
This reference teaches extracts and fractions from acai seeds made using ethanol, water, and/or methanol.  The reference teaches that the extracts contain catechin, epicatechin, rutin, vitexin, and procyanidin dimer type B – isomer 2 (procyanidin B2).  The reference teaches that the extract is combined with alpha-tocopherol (vitamin E), soybean oil, and liposomes.  The reference teaches that the extract should be added to food products (see Abstract, section 2.3, Table 3, and section 4).
The reference does not teach that the composition treats diseases and disorders associated with metabolic syndrome. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art composition is structurally the same as the claimed composition; thus, it should be capable of performing the claimed intended use if applicant’s invention functions as claimed.
15.	Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 2011/0206786).
	This reference teaches extracts and fraction from acai seeds made using ethanol and methanol.  The extracts contain rutin.  The reference teaches combining the extract with excipients and other ingredients such as vitamins to form nutraceuticals, tablets, lozenges, suspensions, and juices (see paragraphs 41, 57, 66-76 and 79).
The reference does not teach that the composition treats diseases and disorders associated with metabolic syndrome. However, a recitation of the intended use of the claimed invention .
16.	Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Oliveira (PLOS One (2015), vol. 10, no. 12, pp. 1-16).
This reference extracts and fractions from acai seeds made using water and ethanol.  The reference teaches that the extract contains catechin.  The reference teaches that the extract is mixed with water.  In addition, the reference teaches that the extract is useful for treating diseases and disorders associated with metabolic syndrome such as obesity (see pages 2 and 3).
17.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Moura (J. Cardiovasc. Pharmacol. (2016), vol. 68, no. 1, pp. 19-26).
This reference extracts and fractions from acai seeds made using water, ethanol, and methanol.  The reference teaches that the extract contains catechin and epicatechin.  In addition, the reference teaches that the extract is useful for treating diseases and disorders associated with metabolic syndrome such as obesity, hypertension, and diabetes (see pages 19 and 24).


18.	No claims are allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655